White, J.,
dissenting.
The majority holds that the presence of a “dip” some 50 to 60 feet from the intersection which defendant was traversing somehow excuses her from responsibility for striking, while executing a left turn across oncoming lanes of traffic, a motorcyclist who held a favored position under the rules of the road. Assuming that the existence of a blindspot would somehow call for application of a different standard of care in executing what heretofore has always been termed a hazardous movement, the question remains in this case whether a dip sufficient to conceal the plaintiff and his motorcycle existed at all. On this point, the photographs are absolutely conclusive. The testimony of the defendant and the police officer to the effect that the plaintiff was concealed by the dip is simply wrong. The photograph marked exhibit 27, for example, is a view of what the human eye would see at a distance of 150 feet east of the point from which the defendant intended to turn. The camera was positioned at a height of 3 feet from the surface of Dodge Street in the lane in which the defendant would have had to have been to make the turn. The headlights of an automobile are clearly visible at the lowest point in the dip. There is evidence that the headlights on the plaintiff’s motorcycle were mounted 6 inches higher than those of an average automobile.
*75As a matter of law, the court should have found that the defendant at all times could have seen the plaintiff had she been keeping a proper lookout. This failure of a driver to see one who is favored over him under the rules of the road amounts to negligence as a matter of law. Bonnes v. Olson, 197 Neb. 309, 248 N. W. 2d 756. At a minimum in this case, the trial court should have instructed the jury that the defendant was guilty of negligence as a matter of law and submitted the question of the plaintiff’s contributory negligence to the jury. Trial courts are under an obligation to submit to a jury only issues on which there is a conflict in evidence. They are not required and should not submit issues in which there is an apparent conflict in the evidence but the physical facts conclusively demonstrate that the conflicting testimony is erroneous, mistaken, or fabricated. Ritchie v. Davidson, 183 Neb. 94, 158 N. W. 2d 275. The judgment should be reversed and the cause remanded for a new trial.
Krivosha, C. J., joins in this dissent.